Citation Nr: 1529867	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-33 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's character of discharge disqualifies him from participation in the Veterans Retraining Assistance Program (VRAP).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Naval Reserves from August 1978 to August 1981.  This period of service is characterized as honorable.  He subsequently served on active duty in the United States Marine Corps from July 1983 to March 1987.  This second period of service is characterized as under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The record before the Board includes the Veteran's VA paper education file and one electronic document, the Veteran's DD Form 214 related to his second period of service, within the Veterans Benefits Management System.


REMAND

The Veteran is seeking education benefits via the VRAP for courses in kinesiology in order to seek employment in the area of Life, Physical, and Social Science Technicians.  See December 2012 VA Form 22-1990R. 

The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  

Pursuant to the VRAP an eligible Veteran must:  be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012, through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  The Board observes that the Veteran's period of education was set to begin in August 2013 according to his application for benefits.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  

As noted, to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  
Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12.  These circumstances are generally determined by the behavior cited as the reason for the undesirable discharge, which is most likely found in a veterans service personnel records.   

In this case, the Veteran's DD Form 214 shows that he was discharged from active service under conditions other than honorable due to misconduct.  The DD Form 214 shows that he underwent an administrative discharge board.  The record, however, is otherwise without documents showing the circumstances surrounding his other than honorable discharge from service.  Thus, it is not possible for the Board to make a determination based on the evidence of record as to whether the circumstances surrounding the Veteran's discharge from service rise to the level of dishonorable service.  The RO indicated in the August 2013 supplemental statement of the case that "VA reviewed the facts and circumstances surrounding claimant's discharge, and determined his discharge was not honorable for VA purposes."  The RO, however, did not explain the nature of these "facts and circumstances" and did not reference or associate any parts of the Veteran's records relied upon in the determination with the record before the Board.  The RO merely stated that Department of Defense records were reviewed.

Because the record is lacking the Veteran's service personnel records, to include the documents pertaining to the Veteran's administrative discharge board, the Board is not able to render a decision as to whether the Veteran's character of discharge renders him ineligible for the VRAP.  

A remand is required in order to associate the Veteran's service personnel records with the record before the Board.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Obtain and associate the Veteran's service personnel records with the record before the Board.

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


